DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 05/31/2022. In virtue of this communication, claims 1, 10, 25, 34 have been amended.  Claims 1, 10, 21, and 24 – 42 are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1, 10, 21, and 24 – 42 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance: claims 1, 10, 21, and 24 – 42 are allowed for the reasons as set forth in the Applicant's response filed on 05/31/2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is GB 2589942 (Van Der Velde) which discloses a method of performing minimization of drive tests (MDT), in a mobile telecommunication network is provided, which includes providing an MDT measurement relating to a result of an early measurement, wherein the early measurement is a measurement performed in an idle state or an inactive state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645